ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 09701-4299 (775) 6M 0706 Webeite: aecretaryofstate.hiz Articles of Merger (PURSUANT TO NRS 92A.200) Page I USE BLACK INK ONLY-DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY (Pursuant to Nevada Revised Statutes Chapter 92A) (excluding 92A.200(4b)) 1) Name and Jurisdiction of organization of each constituent entity (NRS 92A.200). if there are more than four merging entities, check boxo and attach an 81/2" x 11" blank sheet containing the required information for each additional entity. Perciplo Biotberapeutics Name of merging entity Nevada Corporation Jurisdiction Entity type* Name of merging entity Nevada Jurisdiction Name of merging entity Nevada Corporation Jurisdiction Entity type* Name of merging entity Nevada Corporation Jurisdiction Entity type* Name of merging entity Nevada Corporation Jurisdiction Entity type* and, 1 Sunburst Acquisitions III, Inc. Name of surviving entity Nevada Corporation Jurisdiction Entity type* *Corporation, non-profit corporation, limited partnership, limited-liability company or business trust Filing Fee: $350.00 1 ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 09701-4299 (775) 6M 0706 Webeite: aecretaryofstate.hiz Articles of Merger (PURSUANT TO NRS 92A.200) Page 2 USE BLACK INK ONLY-DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 2) Forwarding address where copies of process may be sent by the Secretary of State of Nevada (if a foreign entity is the survivor in the merger - NRS 92A.,1 90): Attn: c/o 3) (Choose one) o The undersigned declares that a plan of merger has been adopted by each constituent entity (NRS 92A.200). x The undersigned declares that a plan of merger has been adopted by the parent domestic entity {NRS 92A.180) 4) Owner's approval (NRS 92A.200) (options a, b, or c must be used, as applicable, for each entity) (if there are more than four merging entities, check boxand attach an 8 112" x 11" blank sheet containing the required information for each additional entity): (a) Owner's approval was not required from .. Percpo Biotherapeutics, inc. Name of merging entity, if applicable Name of merging entity, If applicable Name of merging entity, if applicable Name of merging entity, if applicable and, or; Sunburst Acquisitions III, Inc. Name of surviving entity, if applicable 2 ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 09701-4299 (775) 6M 0706 Webeite: aecretaryofstate.hiz Articles of Merger (PURSUANT TO NRS 92A.200) Page 3 USE BLACK INK ONLY-DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY (b) The plan was approved by the required consent of the owners of *: Name of merging'antity, if applicable Name of merging entity, if applicable Name of merging entity, if applicable Name Of merging entity, if applicable and, or, Name of surviving entity, if applicable * Unless otherwise provided in the certificate of trust or governing instrument of a business trust, a merger must be approved by all the trustees and beneficial owners of each business trust that is a constituent entity in the merger. 3 ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 09701-4299 (775) 6M 0706 Webeite: aecretaryofstate.hiz Articles of Merger (PURSUANT TO NRS 92A,200) Page 4 USE BLACK INK ONLY-DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY (c) Approval of plan of merger for Nevada non-profit corporation (NRS 92A.150): The plan of merger has been approved by the directors of the corporation and by each public officer or other person whose approval of the plan of merger is required by the articles of incorporation of the domestic corporation. Name of merging entity, if applicable Name of merging entity, if applicable Name of merging entity, if applicable Name of merging entity, if applicable arid, or; Name of surviving entity, if applicable 4 ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 09701-4299 (775) 6M 0706 Webeite: aecretaryofstate.hiz Articles of Merger (PURSUANT TO NRS 92A.200) Page 5 USE BLACK INK ONLY-DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 5) Amendments, if any, to the articles or certificate of the surviving entity. Provide article numbers, if available. (NRS 92A.200)*: The articles of incorporation of the surviving corporation shall be amended as follows: "FIRST:
